IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KATHERINE ANNE SMITH,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-5404

WILLIAM G. SMITH, JR.,

      Appellee.

_____________________________/

Opinion filed May 17, 2017.

An appeal from an order of the Circuit Court for Leon County.
Terry P. Lewis, Judge.

F. Wallace Pope, Jr., Brandon D. Bellew, and Eric J. Brooks of Johnson, Pope,
Bokor, Ruppel & Burns, LLP, Clearwater; Jackie L. Fulford of the Law Office of
Jackie L. Fulford, P.A., Tallahassee, for Appellant.

Kenneth R. Hart and Kevin A. Forsthoefel, Ausley McMullen, Tallahassee, for
Appellee.




PER CURIAM.

      AFFIRMED.

BILBREY, WINOKUR, and WINSOR, JJ., CONCUR.